DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 10, 12, 15, 17, 20, 21, 27, 32-35, 38, 39, 41, 43-45, 51 and 53 are pending in the instant invention.  According to the Amendments to the Claims, filed September 10, 2020, claims 10, 12, 15, 17, 20, 27, 32, 33, 35, 38, 39, 41, 51 and 53 were amended and claims 2-9, 11, 13, 14, 16, 18, 19, 22-26, 28-31, 36, 37, 40, 42, 46-50, 52 and 54-57 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CA2019/050154, filed February 6, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/626,980, filed February 6, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on January 17, 2022, is acknowledged: a) Group I - claims 1, 10, 12, 15, 17, 20, 21, 27, 32-35, 38 and 39; and b) substituted heteroaryl of formula (I) - p. 344, Table 1, compound I-35, shown to the right below, and hereafter referred to as (S)-3-chloro-5-(7-(2-((5-chloro-2-(3-methyl-morpholino)pyridin-4-yl)amino)-2-oxoethyl)-3-methyl-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]-pyrimidin-5-yl)-2-hydroxybenzamide, where R1 = -CH3; R2 = -H; R3 = -pyridin-4-
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 yl, substituted, at C-5, with -Cl and at C-2, with Z2R9, wherein Z2 = -a direct bond- and R9 = -morpholin-4-yl, substituted at C-3, with -CH3; R4 = -H; R5 = -OH; X1 = N; X2 = CR6, where R6 = -H; X3 = -CR6, where R6 = -H; X4 = -CR7, where R7 = -H; and X5 = -CR8, where R8 = -Cl.  Claims 1, 10, 15, 20, 21, 27, 32-34, 38 and 39 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the Examiner has not shown that examining all of the claimed subject matter would impose a serious burden.
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on November 18, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Also, the inventor or joint inventor should further note that claims 41, 43-45, 51 and 53 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 10, 12, 15, 17, 20, 21, 27, 32-35, 38 and 39 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heteroaryls of the formula (I).
	The following title is suggested: SUBSTITUTED HETEROARYLS AS INHIBITORS OF THE BCL6 BTB DOMAIN PROTEIN-PROTEIN INTERACTION.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X1 is CR6 or N;
	X2 is CR6 or N;
	X3 is CR6 or N;
	X4 is CR7 or N;
	X5 is CR8 or N;
	R1 is H, C1-6 alkyl, C1-6 alkylene-C(O)-C3-6 cycloalkyl, C1-6 alkylene-C(O)-C3-6 heterocycloalkyl, C1-6 alkylene-C(O)-phenyl, C1-6 alkylene-C(O)-C5-6 heteroaryl, C1-6 alkylene-O-C1-6 alkyl, C1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-phenyl, C1-6 alkylene-C5-6 heteroaryl, C2-6 alkenylene-O-C1-6 alkyl, C2-6 alkenylene-C3-6 cycloalkyl, C2-6 alkenylene-C3-6 heterocycloalkyl, C2-6 alkenylene-phenyl, C2-6 alkenylene-C5-6 heteroaryl, C2-6 alkynylene-O-C1-6 alkyl, C2-6 alkynylene-C3-6 cycloalkyl, C2-6 alkynylene-C3-6 heterocycloalkyl, C2-6 alkynylene-phenyl, or C2-6 alkynylene-C5-6 heteroaryl, wherein each C3-6 cycloalkyl, C3-6 heterocycloalkyl, phenyl, or C5-6 heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo and C1-4 alkyl;
	R2 is H, halo, C1-6 alkyl, NH2, NHC1-6 alkyl, N(C1-6 alkyl)(C1-6 alkyl), OH, OC1-6 alkyl, SH, Z1-C1-6 alkylene-O-C1-6 alkyl, Z1-C1-6 alkylene-C3-6 cycloalkyl, Z1-C1-6 alkylene-C3-6 heterocycloalkyl, Z1-C1-6 alkylene-phenyl, Z1-C1-6 alkylene-C5-6 heteroaryl, Z1-C2-6 alkenylene-O-C1-6 alkyl, Z1-C2-6 alkenylene-C3-6 cycloalkyl, Z1-C2-6 alkenylene-C3-6 heterocycloalkyl, Z1-C2-6 alkenylene-phenyl, Z1-C2-6 alkenylene-C5-6 heteroaryl, Z1-C2-6 alkynylene-O-C1-6 alkyl, Z1-C2-6 alkynylene-C3-6 cycloalkyl, Z1-C2-6 alkynylene-C3-6 heterocycloalkyl, Z1-C2-6 alkynylene-phenyl, Z1-C2-6 alkynylene-C5-6 heteroaryl, Z1-C3-6 cycloalkyl, Z1-C3-6 heterocycloalkyl, Z1-phenyl, or Z1-C5-6 heteroaryl, wherein each C3-6 cycloalkyl, C3-6 heterocycloalkyl, phenyl, or C5-6 heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, NH2, NHC1-6 alkyl, N(C1-6 alkyl)(C1-6 alkyl), OH, and SH;
	R3 is C6-10 cycloalkyl, C6-10 heterocycloalkyl, C6-10 aryl, or C6-10 heteroaryl, wherein the C6-10 cycloalkyl, C6-10 heterocycloalkyl, C6-10 aryl, or C6-10 heteroaryl is optionally substituted with 1 Z2R9 substituent, and optionally further substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, CN, NO2, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, and =O;
	R4 is H or C1-6 alkyl;
	R5 is OH;
	R6 is H or halo;
	R7 is H, halo, C1-6 alkyl, OC1-6 alkyl, or S(O)2NH2;
	R8 is H, halo, C1-6 alkyl, OC1-6 alkyl, or S(O)2NH2; or
	R7 and R8, taken together with the carbon atoms to which they are attached, form a 3- to 8-membered heterocycloalkyl or heteroaryl, wherein the 3- to 8-membered heterocycloalkyl or heteroaryl contains 1 or 2 heteroatoms or heteroatomic groups independently selected from the group consisting of NH, N(C1-6 alkyl), O, S, S(O), and S(O)2;
	R9 is C1-6 alkyl, NR10R11, C3-10 cycloalkyl, C3-10 heterocycloalkyl, C6-10 aryl, or C5-10 heteroaryl, wherein the C3-10 cycloalkyl, C3-10 heterocycloalkyl, C6-10 aryl, or C5-10 heteroaryl is optionally substituted with 1 substituent selected from the group consisting of C1-6 alkylene-OH, C1-6 alkylene-(diOH), C1-6 alkylene-O-C1-6 alkyl, S(O)2C1-4 alkyl, Z3-C3-10 cycloalkyl, Z3-C3-10 heterocycloalkyl, Z3-C6-10 aryl, and Z3-C5-10 heteroaryl, wherein the Z3-C3-10 cycloalkyl, Z3-C3-10 heterocycloalkyl, Z3-C6-10 aryl, or Z3-C5-10 heteroaryl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo and C1-6 alkyl, and optionally further substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo, CN, C1-6 alkyl, and OC1-6 alkyl;
	R10 is H, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-(diOH), C1-6 alkylene-O-C1-6 alkyl, S(O)2C1-6 alkyl, Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl, wherein the Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo and C1-6 alkyl;
	R11 is H, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-(diOH), C1-6 alkylene-O-C1-6 alkyl, S(O)2C1-6 alkyl, Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl, wherein the Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo and C1-6 alkyl;
	Z1 is a direct bond, -NH-, -NC1-6 alkyl-, -O-, -S(O)- , or -S(O)2-;
	Z2 is a direct bond, -C1-6 alkylene-, -C(O)-, -O-, -S-, -S(O)-, or -S(O)2-;
	Z3 is a direct bond or C1-6 alkylene; and
	Z4 is a direct bond or C1-6 alkylene;

	wherein each C1-6 alkyl and C1-6 alkylene is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of D and F.

	Appropriate correction is required.


	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R7 is H, F, Cl, CH3, CF3, CH2CH3, OCH3, OCF3, or S(O)2NH2; and
R8 is H, F, Cl, CH3, CF3, CH2CH3, OCH3, OCF3, or S(O)2NH2.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 and R8, taken together with the carbon atoms to which they are attached, form a 3- to 6-membered heterocycloalkyl or heteroaryl, wherein the 3- to 6-membered heterocycloalkyl or heteroaryl contains 1 or 2 heteroatoms or heteroatomic groups independently selected from the group consisting of NH, N(CH3), O, and S.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is H, CH3, CF3, CH2OCH3, CH2OCF3, CH2-C3-6 cycloalkyl, CH2-C3-6 heterocycloalkyl, CH2-phenyl, CH2-C5-6 heteroaryl, CH2CH2-C(O)-C3-6 cycloalkyl, CH2CH2-C(O)-C3-6 heterocycloalkyl, CH2CH2-C(O)-phenyl, CH2CH2-C(O)-C5-6 heteroaryl, CH2C≡C-C3-6 cycloalkyl, CH2C≡C-C3-6 heterocycloalkyl, CH2C≡C-phenyl, and CH2C≡C-C5-6 heteroaryl, wherein each C3-6 cycloalkyl, C3-6 heterocycloalkyl, C5-6 heteroaryl, or phenyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of F, Cl, CH3, and CF3.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the heteroaryl of R1 is C5 heteroaryl, wherein 1 or 2 C atoms of the C5 heteroaryl of R1 is replaced with 1 or 2 N heteroatoms, and further wherein the C5 heteroaryl of R1 is optionally substituted with 1 or 2 CH3 substituents.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H, F, Cl, CH3, CF3, NH2, NHCH3, N(CH3)2, N(CH3)(CH2CH3), OH, OCH3, Z1-C1-2 alkylene-OCH3, Z1-C1-2 alkylene-C3-6 cycloalkyl, Z1-C1-2 alkylene-C3-6 heterocycloalkyl, Z1-C1-4 alkylene-phenyl, Z1-C1-4 alkylene-C5-6 heteroaryl, Z1-C2-3 alkenylene-O-C1-4 alkyl, Z1-C2-3 alkenylene-C3-6 cycloalkyl, Z1-C2-3 alkenylene-C3-6 heterocycloalkyl, Z1-C2-3 alkenylene-phenyl, Z1-C2-3 alkenylene-C5-6 heteroaryl, Z1-C3-6 cycloalkyl, Z1-C3-6 heterocycloalkyl, Z1-phenyl, or Z1-C5-6 heteroaryl, wherein each C3-6 cycloalkyl, C3-6 heterocycloalkyl, C5-6 heteroaryl, or phenyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of F, Cl, and N(CH3)2.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H, Cl, CH3, CF3, CH=CH-cyclopropyl, NH2, NHCH3, NH-CH2-cyclopropyl, NH2-CH2-(p-F-phenyl), N(CH3)2, N(CH3)(CH2CH3), OH, OCH3, O-CH2CH2-OCH3, azetidin-1-yl, phenyl, or NH-[5-chloro-2-(dimethylamino)pyridin-4-yl].

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C6-10 aryl or C6-10 heteroaryl, wherein the C6-10 aryl or C6-10 heteroaryl is monocyclic or bicyclic, and further wherein the C6-10 aryl or C6-10 heteroaryl is optionally substituted with 1 Z2R9 substituent, and optionally further substituted with 1, 2, or 3 substituents independently selected from the group consisting of F, Cl, CN, NO2, C1-2 alkyl, C2-4 alkenyl, C2-4 alkynyl, OC1-2 alkyl, and =O.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R9 is C1-4 alkyl, NR10R11, C3-10 cycloalkyl, C3-10 heterocycloalkyl, C6-10 aryl, or C5-10 heteroaryl, wherein the C3-10 cycloalkyl, C3-10 heterocycloalkyl, C6-10 aryl, or C5-10 heteroaryl is optionally substituted with 1 substituent selected from the group consisting of C1-4 alkylene-OH, C1-4 alkylene-(diOH), C1-4 alkylene-O-C1-4 alkyl, S(O)2C1-4 alkyl, Z3-C3-10 cycloalkyl, Z3-C3-10 heterocycloalkyl, Z3-C6-10 aryl, and Z3-C5-10 heteroaryl, wherein the Z3-C3-10 cycloalkyl, Z3-C3-10 heterocycloalkyl, Z3-C6-10 aryl, or Z3-C5-10 heteroaryl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of F, Cl, and C1-4 alkyl, and optionally further substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo, CN, C1-4 alkyl, and OC1-4 alkyl.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

Z2 is a direct bond; and

R9 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

wherein:

	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is the point of attachment to R3;

	X6 is -CH2-, -CHF-, -CF2-, -CH(C1-4 alkyl)-, -CH(C1-4 alkylene-O-C1-4 alkyl)-, -CH(C1-4 alkylene-C3-6 cycloalkyl)-, -CH(C1-4 alkylene-C3-6 heterocycloalkyl)-, -CH(C3-6 cycloalkyl)-, -CH(C3-6 heterocycloalkyl)-, -C(C1-4 alkyl)(C1-4 alkyl)-, -NH-, -N(C1-4 alkyl)-, -N(C1-4 alkylene-O-C1-4 alkyl)-, -N(C1-4 alkylene-C3-6 cycloalkyl)-, -N(C1-4 alkylene-C3-6 heterocycloalkyl)-, -N(C3-6 cycloalkyl)-, -N(C3-6 heterocycloalkyl)-, or  -O-;
	R12 is H, F, C1-4 alkyl, or C1-4 alkylene-O-C1-4 alkyl;
	R13 is H, F, C1-4 alkyl, or C1-4 alkylene-O-C1-4 alkyl;
	R14 is H, F, C1-4 alkyl, or C1-4 alkylene-O-C1-4 alkyl; and
	R15 is H, F, C1-4 alkyl, or C1-4 alkylene-O-C1-4 alkyl; or

	R12 and R14 form a C1-3 alkylene bridge linking the carbon atoms to which they are attached; or

	R13 and R15 form a C1-3 alkylene bridge linking the carbon atoms to which they are attached;

	wherein each C1-4 alkyl and C1-4 alkylene is optionally and independently substituted with 1 or more F substituents.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 33, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X6 is -CH2-, -CHF-, -CF2-, -CH(CH2-cyclopropyl)-, -CH(CH2-cyclobutyl)-, -NH-, -N(CH3)-, -N(CH2CH3)-, -N[CH(CH3)2]-, N(CH2CH2-O-CH3)-, -N(CH2-cyclopropyl)-, N[CH(CH3)-cyclopropyl]-, N(CH2-cyclobutyl)-, N(cyclopropyl)-, N(cyclobutyl)-, N(oxetanyl)-, or  -O-;
	R12 is H, F, CH3, CF3, or C1-2 alkylene-O-CH3;
	R13 is H, F, CH3, CF3, or C1-2 alkylene-O-CH3;
	R14 is H, F, CH3, CF3, or C1-2 alkylene-O-CH3; and
	R15 is H, F, CH3, CF3, or C1-2 alkylene-O-CH3; or

	R12 and R14 form a -CH2CH2- bridge linking the carbon atoms to which they are attached; or

	R13 and R15 form a -CH2CH2- bridge linking the carbon atoms to which they are attached.

	Appropriate correction is required.


	Claim 35 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R10 is H, C1-4 alkyl, C1-4 alkylene-OH, C1-4 alkylene-(diOH), C1-4 alkylene-O-C1-6 alkyl, S(O)2C1-4 alkyl, Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl, wherein the Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo and C1-6 alkyl; and
	R11 is H, C1-4 alkyl, C1-4 alkylene-OH, C1-4 alkylene-(diOH), C1-4 alkylene-O-C1-6 alkyl, S(O)2C1-4 alkyl, Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl, wherein the Z4-C3-10 cycloalkyl, Z4-C3-10 heterocycloalkyl, Z4-C6-10 aryl, or Z4-C5-10 heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo and C1-6 alkyl.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), The compound of claim 1, wherein the compound of Formula I is selected from compound number I-1 to I-488 as shown in Table 1, or a pharmaceutically acceptable salt, solvent and/or prodrug thereof should be replaced with The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… (structures of compound numbers I-1 to I-488), or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and at least one compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates and/or prodrugs of substituted heteroaryls of the formula (I)

	Claims 1 and 38 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heteroaryls of the formula (I), does not reasonably provide enablement for solvates and/or prodrugs of substituted heteroaryls of the formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates and/or prodrugs of substituted heteroaryls of the formula (I), as recited in claims 1 and 38, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates and/or prodrugs of substituted heteroaryls of the formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heteroaryls of the formula (I), shown to the right, as well as the myriad of potential solvates and/or prodrugs formulated from these substituted heteroaryls of the formula (I), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heteroaryls of the formula (I), shown to the right, and/or solvates and/or prodrugs thereof, and the pharmacokinetic behavior of these substances as inhibitors of the B-cell lymphoma 6 (BCL6) BTB domain protein-protein interaction;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/153080 provides a synthesis of the instantly recited substituted heteroaryls of the formula (I) {Al-Awar, et al. WO 19/153080, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heteroaryls of the formula (I), and/or solvates and/or prodrugs thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 1-6, on pages 44-51 of the instant specification, and Al-Awar, et al. in WO 19/153080, whether the instantly recited solvates and/or prodrugs of substituted heteroaryls of the formula (I), are enabled.  Likewise, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heteroaryls of the formula (I) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of heteroaryls of the formula (I) {Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977}:

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates and/or prodrugs of substituted heteroaryls of the formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heteroaryls of the formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates and/or prodrugs of substituted heteroaryls of the formula (I).  The specification lacks working examples of solvates and/or prodrugs of substituted heteroaryls of the formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate and/or prodrug thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates and/or prodrugs of substituted heteroaryls of the formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heteroaryl of the formula (I), such as (S)-3-chloro-5-(7-(2-((5-chloro-2-(3-methylmorpholino)pyridin-4-yl)amino)-2-oxoethyl)-3-methyl-4-oxo-4,7-dihydro-3H-pyrrolo[2,3-d]pyrimidin-5-yl)-2-hydroxybenzamide dihydrate, shown to the left above, is either synthetically feasible or possesses utility as an inhibitor of the B-cell lymphoma 6 (BCL6) BTB domain protein-protein interaction.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates and/or prodrugs of substituted heteroaryls of the formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 17 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 recites the limitation, The compound of claim 1, wherein the heteroaryl of R1 is a 5-membered heteroaryl containing 1 or 2 nitrogen atoms, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, each heteroaryl of R1 is recited as C5-6 heteroaryl, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 21 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 21 recites the limitation, The compound of claim 20, wherein R2 is… NHCH2CH2CF3 or C(CH3)=CH2, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 21, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 21, each R2 is not recited as either NHCH2CH2CF3 or C(CH3)=CH2, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 34 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 34 recites the limitation, The compound of claim 33, wherein X6 is… Ncyclopropyl or Ncyclobutyl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 33, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 33, each X6 is not recited as either Ncyclopropyl or Ncyclobutyl, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 38 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 38 recites the limitation, The compound of claim 1, wherein the compound of Formula I is selected from compound number I-1 to I-488 as shown in Table 1, or a pharmaceutically acceptable salt, solvent and/or prodrug thereof, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, or a solvent thereof is not recited, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests replacing or a pharmaceutically acceptable salt, solvent and/or prodrug thereof with or a pharmaceutically acceptable salt thereof, to overcome this rejection.

	Claim 38 is further rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 38 recites the limitation, The compound of claim 1, wherein the compound of Formula I is selected from compound number I-1 to I-488 as shown in Table 1, or a pharmaceutically acceptable salt, solvent and/or prodrug thereof, which does not comply with 35 U.S.C. § 112(b).
	Moreover, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his or her invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests incorporating the respective structures of compound numbers I-1 to I-488 as shown in Table 1 into the claim, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624